                                                                            Case 2:20-cv-00733-RFB-DJA Document 16
                                                                                                                13 Filed 06/04/20
                                                                                                                         06/03/20 Page 1 of 3



                                                                        1   Arthur A. Zorio
                                                                            Nevada Bar No. 6547
                                                                        2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                        3   5371 Kietzke Lane
                                                                            Reno, Nevada 89511
                                                                        4   Telephone: (775) 324-4100
                                                                            Facsimile: (775) 333-8171
                                                                        5   Email: azorio@bhfs.com
                                                                        6   Jennifer Ryback
                                                                        7   (pro hac vice admission pending)
                                                                            McGuire, Craddock & Strother, P.C.
                                                                        8   500 N. Akard Street, Suite 2200
                                                                            Dallas, Texas 75201
                                                                        9   Telephone: (21) 954-6800
                                                                            Facsimile: (214) 954-6868
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                       10   Email: jryback@mcslaw.com
                                                                       11
                                                                            Attorneys for Defendant Catalyst
                                            Telephone: 775-324-410 0




                                                                       12   Corporate Federal Credit Union
                                              Reno, Nevada 89511
                                               5371 Kietzke Lane




                                                                       13                               UNITED STATES DISTRICT COURT
                                                                       14                                      DISTRICT OF NEVADA
                                                                       15
                                                                            LORITA L. HINES,                              CASE NO.: 2:20-cv-00733-RBF-DJA
                                                                       16
                                                                                              Plaintiffs,
                                                                       17                                                 STIPULATION TO EXTEND TIME TO
                                                                            v.                                            RESPOND TO COMPLAINT
                                                                       18
                                                                            CATALYST CORPORATE FEDERAL
                                                                       19   CREDIT UNION, EARLY WARNING
                                                                            SERVICES, LLC, and WELLS FARGO
                                                                       20
                                                                            BANK NA,
                                                                       21
                                                                                              Defendants.
                                                                       22

                                                                       23          WHEREAS Plaintiffs filed their Complaint on April 23, 2020.

                                                                       24          WHEREAS Defendant Catalyst Corporate Federal Credit Union accepted service of the
                                                                       25
                                                                            Summons and Complaint on May 14, 2020.
                                                                       26
                                                                                   WHEREAS a response to the Complaint is due by Defendant Catalyst Corporate Federal
                                                                       27
                                                                            Credit Union on June 4, 2020.
                                                                       28
                                                                                                                           1
                                                                            Case 2:20-cv-00733-RFB-DJA Document 16
                                                                                                                13 Filed 06/04/20
                                                                                                                         06/03/20 Page 2 of 3



                                                                        1          WHEREAS due to defense counsel and local counsel having just been retained, and the
                                                                        2   complexity of the issues, the parties have stipulated to extend the date for Defendant Catalyst
                                                                        3
                                                                            Corporate Federal Credit Union to respond to the Complaint to June 26, 2020.
                                                                        4
                                                                                   IT IS HEREBY STIPULATED BETWEEN THE PARTIES, through their attorneys of
                                                                        5
                                                                            record that the deadline to serve a response to Plaintiff’s Complaint shall be extended from June
                                                                        6

                                                                        7   4, 2020 to June 26, 2020.

                                                                        8   Dated: June 3, 2020

                                                                        9   Respectfully submitted,
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                       10

                                                                       11   /s/ Miles N. Clark                               /s/ Arthur A. Zorio
                                                                            David H Krieger, Esq                             Arthur A. Zorio (NV Bar No. 6547)
                                            Telephone: 775-324-410 0




                                                                       12   Nevada Bar No 9086                               BROWNSTEIN HYATT FARBER
                                              Reno, Nevada 89511
                                               5371 Kietzke Lane




                                                                            KRIEGER LAW GROUP LLC                                SCHRECK, LLP
                                                                       13   500 N Rainbow Blvd., Suite 300                   5371 Kietzke Lane
                                                                            Las Vegas, NV 89107                              Reno, NV 89511
                                                                       14
                                                                            Telephone: (702) 848-3855                        Telephone: (775) 324-4100
                                                                       15   Email: dkrieger@knegeilawgroup.com               E-mail: azorio@bhfs.com

                                                                       16   Matthew I. Knepper, Esq                          Jennifer Ryback
                                                                            Nevada Bar No 12796                              (pro hac vice admission pending)
                                                                       17   Miles N. Clark, Esq                              MCGUIRE, CRADDOCK & STROTHER, P.C.
                                                                                                                             500 N. Akard Street, Suite 2200
                                                                            Nevada Bar No 13848                              Dallas, TX 75201
                                                                       18
                                                                            ICNEPPER & CLARK LLC                             Telephone: (21) 954-6800
                                                                       19   5510 S Fort Apache Rd, Suite 30                  Email: jryback@mcslaw.com
                                                                            Las Vegas, NV 89148-7700
                                                                       20   Telephone: (702) 856-7430                        Attorneys for Defendant Catalyst Corporate
                                                                            Email: matthew.kneppei@krtepperclark.com         Federal Credit Union
                                                                       21   Email: miles.clark@knepperclark.com
                                                                       22
                                                                            Attorneys for Plaintiff Lorita L. Hines
                                                                       23
                                                                                                                  IT IS SO ORDERED:
                                                                       24

                                                                       25                                         _________________________________
                                                                                                                  Hon. Richard
                                                                                                                  Daniel        F. Boulware
                                                                                                                         J. Albregts
                                                                       26
                                                                                                                  United States District Judge Judge
                                                                                                                  United States Magistrate
                                                                       27                                                 June 4, 2020
                                                                                                                  DATED: __________________________
                                                                       28
                                                                                                                             2
                                                                            Case 2:20-cv-00733-RFB-DJA Document 16
                                                                                                                13 Filed 06/04/20
                                                                                                                         06/03/20 Page 3 of 3



                                                                        1                                 CERTIFICATE OF SERVICE

                                                                        2        Pursuant to FRCP 5(b), I certify that I am an employee of BROWNSTEIN HYATT
                                                                        3
                                                                            FARBER SCHRECK, LLP, and on this 3rd day of June, 2020, I served the document entitled,
                                                                        4
                                                                            STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT, on counsel of
                                                                        5
                                                                            record through the CM/ECF system.
                                                                        6
                                                                                                                      /s/ Jeff Tillison
                                                                        7
                                                                                                                     Employee of Brownstein Hyatt Farber
                                                                        8                                            Schreck, LLP

                                                                        9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                       10

                                                                       11
                                            Telephone: 775-324-410 0




                                                                       12
                                              Reno, Nevada 89511
                                               5371 Kietzke Lane




                                                                       13

                                                                       14

                                                                       15

                                                                       16

                                                                       17

                                                                       18

                                                                       19
                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26

                                                                       27
                                                                       28
                                                                                                                        3
